sappi Sappi Limited Corporate Accounting (Reg. no. 1936/008963/06) PO Box 31560 2017 Braamfontein South Africa Tel +27 (0)11 407 8111 Fax +27 (0)11 403 8854 Ms Jennifer Thompson United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 United States of America December 18, 2007 Form 20-F, for the fiscal year ended October 1, 2006, Filed December 15, 2006 Form 6-K, filed August 8, 2007 File No. 1-14872 Response to the Securities and Exchange Commission letter dated November 26, 2007 Dear Ms Thompson: We, Sappi Limited, a company incorporated under the laws of the Republic of South Africa (the “Company”), have set forth below the Company’s responses to the comments received from the Staff of the Securities and Exchange Commission (the “SEC”) in its letter dated November 26, 2007, with respect to the Company’s Form 20-F for the fiscal year ended October 1, 2006 and the Company’s Form 6-K, filed August8, 2006.The numbered paragraphs set forth below correspond to the numbered paragraphs in the SEC staff comment letter.We wish to take this opportunity to thank you for these very helpful comments.We are always trying to improve our disclosure and your comments have identified a number of areas in which we can provide clearer disclosure. Directors: E van As (Chairman), R J Boëttger (Chief Executive Officer), D C Brink,Prof M Feldberg (USA), J E Healey (USA), Dr D Konar, H C Mamsch (Germany), Mr J D McKenzie, Mrs K R Osar (USA), Mrs B Radebe, Sir A N R Rudd (UK), Dr F A Sonn, M R Thompson Secretaries: Sappi Management Services (Pty) Ltd (Reg. No. 1989/001134/07) Comment No. 1 SEC Staff Comments FORM 20-F FOR THE FISCAL YEAR ENDED OCTOBER 1, 2006 Item 15A — Disclosure Controls and Procedures, page 126 1. We note your response to our prior comment 6.We continue to believe that your statement that your “chief executive officer and chief financial officer concluded that, as of the Evaluation Date, such disclosure controls and procedures were effective to provide reasonable assurance that information required to be disclosed by Sappi in reports it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission” may not clearly indicate to your readers if or how you considered whether this information is also accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. We continue to believe that your conclusion concerning the effectiveness of your disclosure controls and procedures will be more clearly communicated to your readers by either concluding that disclosure controls and procedures were effective to provide reasonable assurance that information required to be disclosed by Sappi in reports it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission and is also accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure, or by simply concluding that your disclosure controls and procedures were effective without providing any part of the definition of disclosure controls and procedures. Company’s Response to Comment 1 We note the Staff comments and have, consistent with discussions between our legal counsel and one of your colleagues David Orlic, revised the wording of Item 15A in our 2007 Form20-F (refer page 140), as set out below, to clarify that the entire definition of disclosure controls and procedures was taken into consideration. ITEM 15.CONTROLS AND PROCEDURES (a)Disclosure Controls and Procedures As of the end of the period covered by this report (the "Evaluation Date") Sappi’s management (with the participation of its Chief Executive Officer and Chief Financial Officer), conducted an evaluation pursuant to Rule 13a-15 promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), of the effectiveness of the design and operation of its disclosure controls and procedures.Based on this evaluation, Sappi’s chief executive officer
